Chief Justice Robertson
delivered the opinion of the Court
The only question in this case is, whether, and within what time, a justice of the peace may grant a new trial in a civil suit in which he shall have rendered a judgment.
As justices of the peace have no regular terms, but 8it and adjudicate as cases may, as they arise, render convenient, we are of the opinion that their right to grant a new trial should not be limited to the day on which the judgment was rendered. And, of course, as there should be some limitation as to time, convenience, policy, justice and analogy must alone prescribe it.
And looking to these criteria, we are disposed to think, that a new trial should not be awarded after the time for appealing shall have expired, nor after the judgment *634shall havd been satisfied by payment, or by being reple* . , Vied.
But that, with these exceptions, the granting of a new tr'a^ ky a jusBce is a matter of sound judicial discretion—never to be exercised, however, without notice to the party to be prejudiced by the new trial.
As the Circuit Judge decided contrary to this view of the case, the judgment is reversed, and the cause re•manded.